DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/31/2022 has been accepted and entered. Claims 1 and 4-6 have been amended. No claims have been withdrawn, canceled or added. Claims 1-20 are pending.

Response to Arguments
1.	Applicant’s arguments, see pg. 10, filed 01/31/2022, with the drawings being object to under 37 CFR 1.81© has been fully considered and are persuasive, therefore, the rejections have been withdrawn. 

Response to Arguments
Applicant’s arguments, see pgs. 10-12, filed 01/31/2022, with respect to the rejection of claims 1-3, 6-9, 11-14 and 17-20 under 35 U.S.C. § 102 as being anticipated by Atzinger et al. (U.S. 2013/0099127, hereinafter “Atzinger”) have refore, the rejection has been withdrawn.
Applicant’s arguments, see pg. 13, filed 01/31/2022, with respect to the rejection of claims 4 and 5 under 35 U.S.C. § 103 as being unpatentable over Atzinger in view of Tumer et al. (US 8,120,683, hereinafter “Tumer”) have been fully considered and are persuasive, therefore, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, 4, 6, the prior art of record fails to disclose or reasonably suggest, in combination with the other claimed elements, a method of fabricating a semiconductor detector device to exhibit a target sensitivity to incident radiation in a predetermined energy range, a method of obtaining spectral information about incident radiation at a detector, and a semiconductor detector wherein the detector geometry is controlled with reference to the size of the said pixels such that a single interaction event in the predetermined energy range will produce a detectable signal in each of a plurality of adjacent pixels making up a cluster of at least three pixels each of the clusters having a cluster size and using the cluster size as a substitute for a property of the single interaction event for each interaction event, and determining a correction for the property of the single interaction event for the single interaction event based upon the cluster size.
The following is an examiner’s statement of reasons for allowance: 
Atzinger discloses a method of fabricating a semiconductor detector device ([0019]; “The absorption layer may be fabricated from a semiconductor material….”) to exhibit a target sensitivity to incident radiation in a predetermined energy range ([0028]; “If monochromatic x-ray radiation is now to be detected, there is chosen for example as a preset for the overall signals a value range which lies symmetrically about the value which represents the energy of said monochromatic x-ray radiation…),  comprising:
providing a semiconductor detector ([0033]; Fig. 2);
defining on a detector surface of the semiconductor detector a large plurality of pixels ([0033]; “…a pixel matrix 20 composed of measurement-signal-generating pixels 22.);
wherein the detector geometry is controlled with reference to the size of the said pixels [0026][0037] such that a single interaction event in the predetermined energy range will produce a detectable signal in each of a plurality ([0037][0039][0040][0041]; Fig. 5 shows an pixel event cluster 36 of 9 pixels. See also [0026]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884